 INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC411StorekeeperThe storekeeper maintains the storeroom in the en-gineering department and is responsible for receiving, storing, issuing,and maintaining records of all materials used in the departmentApproximately 40 percent of his working time is devoted to makingand maintaining recordsWe find that the storekeeper is a plantclerical employee and, therefore, excluded from the unit 9On the basis of the foregoing, and upon the entire record in thecase,we find that a unit of all technicians and model shop employeesof the ` engineering department of the Employer's Vandaha, Ohio,plant, but excluding all production and maintenance employees, pro-fessional employees, plant and office clerical employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b)of the Act[Text of Direction of Election omitted from publication ]9 Barrett Division,AUsed Chemseal&Dye Corp ,116 NLRB 1645, 1651InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers,LocalUnion No. 71 and GeneralDrivers,Warehousemen&Helpers,LocalUnion No. 509,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandThe New Dixie Lines,Inc:Case No 11-CC 17. February 3, 1960DECISION AND ORDEROn November 3, 1959, Trial Examiner A Norman Somers issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached heretoThereafter, the ChargingParty filed exceptions to the Intermediate Report and the Respond-ents filed a reply to the exceptionsThe Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmedThe Board has considered the In-termediate Report, the exceptions, the reply, and the entire record3The New Dixie Lines, Inc,and Jocie Motor Lines,Inc, a wholly owned and controlledsubsidiary,are operated as a single employer and are commonly identified by the com-posite name Jocie New Dixie2Pursuant to Section 3(b) of the Act, the Board has delegated its powers in connectionwith this case to a three-member panel[Chairman Leedom and Members Bean andJenkinsl1,26 NLRB No 54 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.3ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Unions, theirofficers, representatives, and agents, shall :1.Cease and desist from engaging in or inducing and encouragingemployees of employers other than The New Dixie Lines, Inc., and/orJocie Motor Lines, Inc., to engage in strikes or concerted refusals inthe course of their employment to transport or otherwise handle goodsor to perform services, with an object of forcing or requiring suchother employers or any other persons to cease doing business withThe New Dixie Lines, Inc., and/or Jocie Motors Lines, Inc.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their business offices copies of the notice attached heretomarked "Appendix." 4 Copies of said notice, to be furnished by theRegional Director for the Eleventh Region, shall, after being dulysigned by authorized representatives of the Respondent Locals, beposted by them for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by the Respond-ent Locals to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director copies of the said notices forposting by The New Dixie Lines, Inc., Jocie Motor Lines, Inc., andby all employers in the area of Charlotte, North Carolina, whosepremises are visited in the normal course of business by trucks andequipment of The New Dixie Lines, Inc., and Jocie Motor Lines, Inc.,if those employers are willing, likewise for 60 days, in conspicuousplaces, including all places where notices to employees are customarilyposted.Copies of said notice, to be furnished by the Regional Di-rector, shall, after being duly signed by Respondents, be forthwithreturned to the Regional Director for such posting, subject to theconsent of said employers, as indicated.(c)Notify the Regional Director for the Eleventh Region, inwriting, within (10) days from the date of this Order, what steps havebeen taken to comply herewith.8 There were no exceptions to the Trial Examiner's substantive findings of8(b) (4) (A)violationsContrary to the Charging Party's exceptions,we find that the Order hereinadequatelyeffectuates the policiesof the Act.4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of a United States Court of Appeals, Enforcing an Order." INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.APPENDIX413NOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF EMPLOYERSDOING BUSINESSWITHTHE NEW DIXIE LINES, INC., AND/OR JOCIEMOTOR LINES, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT engage in,or induce or encourage employees ofemployers other than'The New Dixie Lines, Inc., and/or JocieMotor Lines, Inc., to engage in strikes or concerted refusals in thecourse of their employment to transport or otherwise handlegoods, or to perform services, with an object of forcing or requir-ing such other employers or any other persons to cease doingbusiness with The New Dixie Lines, Inc., and/or Jocie MotorLines, Inc.INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS,LOCAL UNION No. 71,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)GENERAL DRIVERS, WAREHOUSEMEN & HELP-ERS LOCAL UNION No. 509, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURSWAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis casewas heard before the duly designatedTrialExaminer inCharlotte, NorthCarolina, on October 6, 1959.The issue presentedby thepleadings was whetherRespondent Unions engaged in unfairlaborpractices within the meaning of Section8(b)(4)(A) of the ActThe parties,all represented by counsel,waived oral argu-ment, and the General Counsel has filed a brief.Upon the entire record(as cor-rected on notice to the parties),and from my observation of the witnesses,I herebymake the following:FINDINGS OF FACT1.THE JURISDICTION OF THE BOARDThe NewDixie Lines,Inc., and Jocie Motor Lines, Inc, its wholly owned andcontrolled subsidiary,operate, as a single integrated enterprise and as a single em- 414DECISIONSOF NATIONALLABOR RELATIONS BOARDployer, a motor freight carrier business.It has its main office in Richmond, Vir-ginia, and terminal facilities in various cities, including Charleston,South Carolina,and Charlotte,North Carolina,where it interlines freight with other interstate car-riers.The annual revenue of the business is in excess of $50,000, and the Board'sjurisdiction over the proceeding is undisputed.II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondents,Locals 509 and 71 of the International Brotherhood of Team-sters, are labor organizations within.the meaningof the Act.III.THE UNFAIR LABOR PRACTICESThe events,apart from the inferences warranted by them,are undisputed.Inlarge parttheywere stipulated,and in remaining part were established by un-contradicted testimony.In May 1959,Local509 called a strike among the truckdrivers of Jocie New Dixie(the composite name by which the two companies are identified)atCharleston,South Carolina.On and after June 18, it placed pickets at Jocie New Dixie's prem-ises in Charleston and in Charlotte,North Carolina.At Charlotte,Local 509 hadthe assistanceof Local 71.No claim of illegality is made in respect to the picketingat the premises or terminals of Jocie New Dixie.The subject of this proceeding isthe activity in support of the strike conductedby theRespondent Unions at thepremises of stranger employers in the general vicinity of Charlotte,who have busi-ness dealings with Jocie New Dixie.It is not disputed that the truckdrivers of Jocie New Dixie regularly report atJocie New Dixie's own terminal in Charlotte and that it is possible to establish andRespondents did establish and conduct a picket line at the entrance to these prem-ises,wheretheypublicizedthe strike withJocie New Dixie.It is not disputed also that on and after June18, 1959, anduntil an injunction is-sued from a district court under Section10(1) of the Act,members of Locals 509 and71 did notconfine their picketing to the plants or terminal facilities of Jocie NewDixie, but picketed also at premises of other employers doing businesswith JocieNew Dixie,where employees of employers other than Jocie New Dixie load freightto be carriedby Jocie NewDixie trucks,unload freight delivered by the latter, orpick up ordeliver freighthandled by Jocie NewDixie.Since the character of theactivity at each of these premises is substantially the same, there is no need to detailthe separate incidents at the respective premises of these employers.It is sufficient tonote that the picketing at these premises took place when the trucks or equipment ofJocie New Dixie appeared at the docks or the loading platforms of these companiesand continued for the duration of Jocie New Dixie's sojourn at those premises.'The picketing was done on the curb at the approach to the premises and as nearthereto as it was possible to be without actually entering upon them.It is not disputed that the signs carried at least this legend:JocieNew Dixie LinesON STRIKEUnfair to Teamsters Local 509It is not disputed,also, that some of the signshad additionallywritten and othersprinted on them"Local 71."Respondents dispute that the referenceto Local 71was inserted with the knowledge or authorization of any one in authorityfor Local71.Thisphase of the case, whatever its bearing on the issues of in any private dis-pute between the litigants in another forum, is not an issue in this proceeding.Weare concernedonly with whetherRespondent Unions extended the activity in sup-port of a dispute with JocieNew Dixie,whether itbe Local 509's dispute or that ofLocals 509 and 71, to aneutral domain in violation of Section8(b) (4) (A) of theActOf course, if Local 71authorized the insertion of its name on the signs, itwould be anevidentiary item showingthat both localsengaged inthe same type ofactivityat the neutral premises.Tnat, however, is not disputed.Locals 71 and 5091The roster of companies where this occurred,include General MetalService Co :Clorox Chemical Co ; General Electric Co , Patent Scaffolding Co , Caroline FreightCarrier,Lowe'sHardware Co ; Johnson Trucking,Reichold Chemicals Co ; Great Atlanticand PacificTea Company;Goodyear Tire & Rubber Co , and Southern Biscuit Company INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.415did engagein the samekind of activity on the neutral premises in support of thedispute with Jocie New Dixie. It was fully admitted that the picketing activity car-ried on near the premises of the neutrals was with the consent of Local 509.Thepro formadenial that Local 71 authorized such activity by its own members van-ished in the face of the undisputed evidence that Local 71 did authorize it. In chargeof the picketing activity of members of Local 71 at these neutrals' premises wereJ.C. Norwood and Jack Goodman. They were the acknowledged stewards of Local71 at Jocie New Dixie in Charlotte.Local 71 suggested, a bit faintly, that thestewardship of these persons terminated with Jocie New Dixie's election to declarethe contract terminated because of Local 71's strike activity in support of Local509.On the other hand, Local 71 has stoutly asserted that the contract has continuedin effect, with the result that its own position estops it from asserting the terminationof the stewardship it established for Norwood and Goodman under the contract.Independently of this, the record establishes that these two were exercising leader-ship on the picket line, and that Norwood reimbursed members of Local 71 with thelatter's funds and with its authority, for working time lost in engaging in picketingactivity.Also, according to uncontradicted testimony, the president and the twobusiness agents of Local 71 entered and left the premises of Great Atlantic andPacific Tea Company, one of the stranger employers(supra,footnote 1), at a timewhen members of Local 71 were displaying these picket signs at or near its premises.The conceded picketing activity occurring at or about the premises of theneutralemployersin questionfallswithin the language of the prohibition ofSection 8(b) (4) (A). It wouldseem too latein the day toarguethat a sign suchas the oneadmittedly used hereisnotan inherent inducement and encouragementto other employees to refrain from transporting or handling freight with which theemployer named on the picket sign is involved.Nor do I seeanypertinency inRespondents' explanation that the purpose of the picketing was to inform the"public" of the dispute, with Jocie New Dixie. Such a pointismeaningless in acontext in which the "public" to which these signs are addressed includes employeeson whose work depends the capacity of the neutral employers to use Jocie NewDixie's services.I do not see that the sting is softened by the fact, which Respond-ents seem to underscore, that the picketers were instructed not to talk to employeesof stranger employers or to solicit their assistance in honoring the picket lines.Marion C. Whitehead, president of Local 509, described that instruction as one inwhich the picketers were to "let the picket signs speak for themselves." It is toowell recognized to require documentation that a picket sign with the simple legend"strike" or "unfair," speaks with an eloquence which requires no words from thebearer of the sign. Such a sign carries with it by implication the message of soli-darity evolved out of a long tradition in the labor movement.The ordinary workerseeingthe picketsigndoes not need to have spelled out for him the message todesist from performing his regular services on goods or merchandise handled bythe employer named in the sign.The fact that the picket signs would thus havemade oral appeal superfluous does not mean that word of mouth appeals wereentirely excluded, as the contrary evidence recited below would indicate theywere not.2Respondents thus do not raise even a colorable issue as to whether their activity,inpoint of fact, fell within the plain language of the prohibition of Section8(b)(4)(A).Their defense, in essence, is that the picketing at the neutrals' premi-ses, confined as it was only to those occasions when the trucks and equipment ofJocie New Dixie appeared there, was specially privileged, despite the language ofSection 8(b) (4) (A),as anincidental phase of primary strike activity.This ison the theory that the situs of the dispute with Jocie New Dixie was not only at the' Union President Whitehead testified that the picketers could break their silence whenasked questions.According to the undisputed testimony of J. W. Barefoot, president ofJocie New Dixie, truckers employed by various freight carriers, on seeing the picket signnear the premises of Clorox Chemical Company, stopped, and after being spoken to byUnion Stewards Norwood and Goodman, and one L Y Kinley, a member of Local 71,refrained from entering the premisesAt the premises of Lowe's Hardware, HomerBullock, one of Local 71's pickets, told George Sims, Jr, the shipping clerk in Lowe'swarehouse, that he could not unload merchandise from incoming trucks of Jocie NewDixie, and that if he did, Lowe's premises would be picketed as long as the truck wasthere 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDlatter'spremises but wherever its trucks and equipment made their appearance.Such a defense was once available, with certain conditions, under the doctrine ofMoore Dry Dock Company,92 NLRB 547, but it has in the past 6 years been dras-tically limited.The "common situs" or "ambulatory situs" defense in respect to pick-eting at neutral employers' premises is no longer available where, as here, the primaryemployer has a fixed site or premises of its own, where it is possible to conducta picket line and effectively publicize the dispute.This limitation was laid downin theWashington Coca Colacase,3and has been followed and applied in anunbroken line of cases involving, in largest part, some local of the Internationalwith which the Respondents are affiliated.4It is concluded that Respondents' conduct factually falls within the prohibitorylanguage of Section 8(b)(4),(A) and also comes within the scope of its legal pro-hibition.5It is accordingly found and concluded that on and after June 18, 1959,Respondents, in violation of Section 8(b) (4)-(A) of the Act, induced and encouragedemployees of employers other than Jocie New Dixie to engage in a concertedrefusal, in the course of their employment, to transport or otherwise handle goods,articles,materials, and commodities, and to perform services, with an object offorcing or requiring such other employers, or other persons, to cease doing businesswith Jocie New Dixie.IV.THE REMEDYIthaving found that Locals 509 and 71 engaged in violations of Section8(a) (4) (A) of the Act, it will be recommended that they cease and desist there-from and take certain affirmative action designed to effectuate the policies of theAct.Since the recommendation will be to cease and desist from engaging in theproscribed conduct with respect to the employees of any employer having dealingswith Jocie New Dixie, it will not be necessary to include specifically within thenotice or the recommended order the names of the stranger employers to whosepremises Respondents extended their conflict with Jocie New Dixie.The activityin question was a pervasive one plainly beamed at all neutral premises in the Char-lotte area, where Jocie New Dixie trucks or equipment appeared in the regularcourse of business. It will accordingly be recommended that the customary noticesbe posted, if those employers are willing, also at the premises of every employer inthe Charlotte area, where trucks and equipment of Jocie New Dixie appear in thenormal course and conduct of business.Upon the basis of the foregoing findings, and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.By inducing and encouraging employees of employers other than The NewDixie Lines, Inc., and Jocie Motor Lines, Inc., to engage in a concerted refusal inthe course of their employment to transport or otherwise handle goods and toperform services, with an object of forcing or requiring such other employers, orother persons, to cease doing business with The New Dixie Lines, Inc., and JocieMotor Lines, Inc., Respondents have engaged and are engaging in unfair labor prac-tices within the meaning of Section 8(b) (4) (A) of the Act.2.The said unfair labor practice affect commerce within the meaning of Section2(6) and (7) of the Act[Recommendations omitted from publication.]3Brewery d Beverage Drivers and Workers,Local No 67,International BrotherhoodofTeamsters(WashingtonCocaCola Bottling Works,Inc),107 NLRB299, enforced220 F 2d 380(C A, D C )4E g .SouthwesternMotorTransport,Inc ,115 NLRB981, 983-984 ,W H ArthurCompany,115 NLRB 1137,1138;EuclidFoods,Inc,118 NLRB 130, 131,The Light Co ,Inc,121 NLRB221, 227;K-C Refrigeration Transport Company,lite,124 NLRB 124.55 Respondents also endeavoredto raise the defense of immunity under a "hot cargo"provision in its contractAsked how this squares with the Supreme Court's decisionsthat this is no defense in a case such as this, where the appeal for strike support is notconfined to the stranger employer but is made directly to the employees(Local1976,United Brotherhood of Carpenters,etc.,AFL,at at.(Sand Door d PlywoodCo ),357 U S93), the explanation given was that Respondents"rely upon the possibility of reinter-pretation"This logic,carried to its ultimate,is that even the plain command of astatute can be disregarded by relying upon the possibility of a repeal of the statute